Citation Nr: 9919142	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected left (minor) shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1993 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for left shoulder disorder.

In October 1995, the RO issued a rating decision that granted 
service connection for a left shoulder disorder and assigned 
thereto a noncompensable (0 percent) initial disability 
evaluation, effective April 1994.  The appellant subsequently 
noted her disagreement with the assigned initial disability 
rating.

The appellant was scheduled for a travel Board hearing on 
June 14, 1999, at the RO, but she failed to report.

REMAND

The veteran's claim for an increased (compensable) initial 
disability rating for her service-connected left shoulder 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The VA has a duty to assist the veteran once her claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
The veteran's claim for an increased initial disability 
rating in this case is shown to be well grounded, but the 
duty to assist her in its development has not yet been 
fulfilled.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999), that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

As in Fenderson, the RO in this case identified the issue on 
appeal in this case as entitlement to an increased disability 
evaluation, rather than as a disagreement with the original 
rating award.  The Board has recharacterized the issue on 
appeal in this matter in order to comply with Fenderson v. 
West.  The Board has also determined that a remand is 
necessary in this matter.  Therefore, the RO and the veteran 
will be given an opportunity to review this case in light of 
Fenderson.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluations assigned to her service-connected 
conditions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran alleges that her service-connected left shoulder 
disorder warrants a compensable initial disability 
evaluation.  Specifically, she alleges that her left shoulder 
condition is manifested by pain, weakness and a reduced range 
of motion.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id..  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non-weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

After a thorough review of the evidence of record, the Board 
believes that an additional VA examination of the veteran's 
service-connected left shoulder disorder is needed.  The 
Board notes that the RO has previously attempted to schedule 
the veteran for VA examinations in March 1998 and April 1998.  
However, subsequent notations in the veteran's claims file 
indicate that she has recently changed her address and it is 
not clear from the record to which address the notice for 
these additional examinations were sent.  Accordingly, the 
Board concludes that the RO should contact the veteran's 
representative to obtain current address information 
regarding the veteran.  Thereafter, the RO should contact the 
veteran to request information concerning her post service 
medical treatment and schedule her for an addition VA 
orthopedic examination. Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); see also Seals v. Brown, 8 Vet. App. 291, 295 
(1995).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran's 
representative to inquire whether he is 
aware of any changes necessary to the 
veteran's current address of record.  If 
the veteran has changed her address, 
notice of such should be requested.

2.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for her service-connected 
left shoulder disorder after April 1994.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran, which have not 
been previously secured.

3.  The RO should then schedule the 
veteran for a 
VA orthopedic examination to examine the 
veteran's left shoulder disorder.  The 
examiner should determine the current 
severity of the her left shoulder 
disorder.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
shoulder disorder found to be present.  
The orthopedist should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
the left shoulder.  The report 
should also indicate whether signs 
of atrophy are present. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 
See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the veteran's 
shoulders, in degrees, for flexion, 
abduction, external rotation, and 
internal rotation.
The examiner should also indicate 
the normal range of motion for the 
areas tested and how the veteran's 
range of motion deviates from these 
norms.  

c.  The examiner should specify 
whether the veteran is right or 
left-handed.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  Following the above, the RO should 
readjudicate the issue, as 
recharacterized, remaining on appeal.

Once the foregoing has been accomplished, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, the veteran and her representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria, and 
afforded a reasonable period in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran need take no 
action until so informed. The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



